ROBERT G. DOWD, JR., Presiding Judge.
I concur with the opinion of the Court. I write separately, however, to emphasize the manner in which Section 288.050.3 Cum Supp.2007 has reversed the traditional burden to prove misconduct in cases involving attendance policies and to point out an apparent conflict between such a shift in the burden of proof and the public policy of the employment security law as stated in Section 288.020. In the opinion of the Court, we discuss other recent cases interpreting Section 288.050.3 Cum Supp. 2007, but none of the cases have specifically dealt with the policy implications of this amendment.
In 1951, the legislature first enacted the employment security law. Section 288.020, which has never been amended, defines the public policy behind the law. Section 288.020 provides:
1. As a guide to the interpretation and application of this law, the public policy of this state is declared to be as follows: Economic insecurity due to unemployment is a serious menace to health, morals, and welfare of the people of this state resulting in a public calamity. The legislature, therefore, declares that in its considered judgment the public good and the general welfare of the citizens of this state require the enactment of this measure, under the police powers of the state, for compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.
2. This law shall be liberally construed to accomplish its purpose to promote employment security both by increasing opportunities for jobs through the maintenance of a system of public employment offices and by providing for the payment of compensation to individuals in respect to their unemployment.
Thus, since its enactment in 1951, the general purpose of employment security law has been to award employees unemployment compensation, unless an employee falls under one of the exceptions in Section 288.040.
In 1988, the legislature created a new exception for misconduct in Section 288.040.2. The new subsection 2 provided: “A claimant shall be ineligible for waiting week credit or benefits for any week for which the deputy finds he is or has been suspended by his most recent employer for misconduct connected with his work.”7
Since this new misconduct exception was created in 1988, courts have consistently found where an employer claims that an employee was discharged for misconduct, the employer has the burden of proving misconduct by competent and substantial evidence. Business Centers of Missouri, Inc. v. Labor and Industrial Relations Com’n, 743 S.W.2d 588, 589 (Mo.App.E.D.1988).
Thus, the stated public policy of the statute, which has remained unchanged since 1951, has been consistently reinforced, such that employees have been presumed to be entitled to benefits unless an employer can show otherwise. However, Section 288.050.3 Cum Supp.2007 now provides: “Absenteeism or tardiness may *70constitute a rebuttable presumption of misconduct....” As we conclude in the opinion of the Court, if an employee violates an employer’s attendance policy, the employee now has the burden to prove such a violation was not misconduct.
Now, with a mere showing by an employer that an employee has violated its attendance policy,8 even in instances where the attendance policy is “no fault,” the burden is on the employee to prove any instances of tardiness or absenteeism do not amount to misconduct.9 Therefore, Section 288.050.3 Cum Supp.2007 has to a certain extent upended the public policy of employment security law, which has been unchanged since 1951, as well as the burden to prove misconduct, which has been consistently placed on the employer since the misconduct provision was added to Section 288.040 in 1988.

. Subsection 2 has been subsequently amended to utilize gender neutral language and to add a sentence stating "Suspensions of four weeks or more shall be treated as discharges.” However, the statute has not been altered otherwise.


. An employer must prove three basic elements: (1) it had an attendance policy; (2) the employee had notice of the policy; and (3) the employee violated the policy.


. The stated public policy conflicts the most with the amended language when a "no fault” or "no excuses” attendance policy has been implemented, as in this case.